NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     TERRENCE RANDLES, Appellant.

                             No. 1 CA-CR 20-0490
                               FILED 9-2-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-138365-001
               The Honorable Roy C. Whitehead, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael O’Toole
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Cory Engle
Counsel for Appellant
                           STATE v. RANDLES
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge Cynthia J. Bailey and Judge Maria Elena Cruz joined.


P E R K I N S, Judge:

¶1             Terrence Randles appeals his conviction and sentence for sale
or transfer of a narcotic drug. For the following reasons, we affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2            In April 2018, an undercover detective purchased heroin from
a drug dealer (“Carlos”) in a strip mall. The detective refrained from
arresting Carlos in order to investigate the heroin’s source.

¶3            The detective returned to the strip mall two weeks later and
solicited more heroin from Carlos. After exchanging money, Carlos entered
the detective’s vehicle and directed the detective to a parking lot across the
street, where Randles stood.

¶4             Carlos exited the vehicle and approached Randles. Randles
reached into his backpack and engaged in a “hand-to-hand” exchange with
Carlos. Carlos returned to the detective’s vehicle and handed heroin to the
detective. Carlos walked away, and Randles rode his bicycle to a nearby gas
station. Officers surveilling the transaction followed Randles and arrested
him.

¶5              The State charged Randles with one count of sale or transfer
of a narcotic drug, a class 2 felony. At the end of trial, Randles requested a
unanimity instruction, requiring the jurors to unanimously agree which
act—Randles’s transfer of heroin to Carlos as a principal or Randles’s
involvement as an accomplice to Carlos’s sale to the detective—amounted
to a sale or transfer. The court denied Randles’s request.

¶6            The jury convicted Randles, and the superior court sentenced
him to a mitigated term of 14 years’ imprisonment to run concurrently with
another unrelated sentence. Randles timely appealed. We have jurisdiction
under Article 6, Section 9, of the Arizona Constitution and A.R.S. §§ 12-
120.21(A)(1), 13-4031, and -4033(A)(1).



                                      2
                            STATE v. RANDLES
                            Decision of the Court

                               DISCUSSION

¶7             Randles raises three issues on appeal. He contends (1) he
faced a duplicitous charge, (2) the superior court erred in denying his
request for a unanimity instruction, and (3) insufficient evidence supports
the State’s accomplice liability theory.

I.            Duplicitous Charge

¶8           Randles first argues he faced a duplicitous charge. We review
whether a criminal charge is impermissibly duplicitous de novo. See State v.
Ramsey, 211 Ariz. 529, 532, ¶ 5 (App. 2005).

¶9            A duplicitous charge occurs when “the text of an indictment
refers only to one criminal act, but multiple alleged criminal acts are
introduced to prove the charge.” State v. Klokic, 219 Ariz. 241, 244, ¶ 12
(App. 2008). A charge is not “duplicitous merely because it charges
alternate ways of violating the same statute.” State v. O’Brien, 123 Ariz. 578,
583 (App. 1979). Rather, a single unified offense, or an alternative-means
statute, “identif[ies] a single crime and provide[s] more than one means of
committing the crime.” State v. West, 238 Ariz. 482, 489, ¶ 19 (App. 2015)
(cleaned up).

¶10           Here, Randles did not face a duplicitous charge. The State
charged him with a single count of sale or transfer of a narcotic drug under
A.R.S. § 13-3408(A)(7). The terms “sale” and “transfer” in § 13-3408(A)(7)
represent different ways of committing the same offense. State v. Brown, 217
Ariz. 617, 621–22, ¶ 10 (App. 2008). Both the State’s theories, that Randles
sold or transferred a narcotic drug by transferring heroin to Carlos as a
principal or acting as an accomplice to Carlos’s sale to the detective, arise
from the same act but are alternative means of committing one crime.

¶11           Randles argues that even if transfer or sale of a narcotic drug
is a single unified offense, he faced a duplicitous charge because the State
introduced evidence of multiple acts. See A.R.S. § 13-3408(A)(7). We
disagree. The two concepts may overlap when the State charges the
defendant with one offense under an alternative-means statute and then
alleges multiple, distinct acts as to the separate means. See West, 238 Ariz.
at 494, ¶ 40. But even assuming, without deciding, the State presented
multiple acts, “there is no reasonable basis for distinguishing between the
acts” because the “multiple acts alleged by the [State] constitute a single
criminal transaction.” See id. at 494–95, ¶ 40 (cleaned up). We agree with the
superior court that the purported multiple-acts evidence challenged by



                                      3
                            STATE v. RANDLES
                            Decision of the Court

Randles amounts to a single criminal transaction. Randles thus did not face
a duplicitous charge.

II.           Unanimity Instruction

¶12           Randles next argues the superior court’s denial of his request
for a unanimity instruction potentially resulted in a non-unanimous
verdict. We review the superior court’s denial of a requested jury
instruction for an abuse of discretion. See State v. Glissendorf, 235 Ariz. 147,
150, ¶ 7 (2014).

¶13            When a duplicitous charge is submitted to a jury, the superior
court must act to ensure a unanimous verdict by instructing the jury to
agree on which act constitutes the crime. Klokic, 219 Ariz. at 244, ¶ 14. But
here, the charged offense of sale or transfer of a narcotic drug was not
duplicitous. As such, the superior court did not err in refusing Randles’s
request for a unanimity instruction. See State v. Encinas, 132 Ariz. 493, 496
(1982) (jury is not required to agree unanimously upon the precise manner
the defendant committed an offense).

III.          Insufficient Evidence

¶14           Finally, Randles argues insufficient evidence supports the
State’s accomplice liability theory. We review the sufficiency of evidence de
novo and assess whether any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt. State v. West, 226
Ariz. 559, 562, ¶¶15–16 (2011).

¶15           To convict Randles, the State needed to prove that he
knowingly transported for sale; offered to transport for sale; sold,
transferred, or offered to sell or transfer a narcotic drug; or acted as an
accomplice in such a transaction. See A.R.S. §§ 13-3408(A)(7), -303(A)(3). An
accomplice is someone who intends to aid or counsel another person in
planning or committing an offense or “[p]rovides means or opportunity to
another person to commit the offense.” A.R.S. § 13-301(2), (3).

¶16            Sufficient evidence supports the State’s accomplice liability
theory. After the detective solicited heroin, Carlos instructed the detective
to drive across the street to Randles. Carlos and Randles then engaged in a
hand-to-hand exchange moments before Carlos handed heroin to the
detective. A reasonable juror could thus infer that Randles promoted or
facilitated the transaction or provided the means for its occurrence. See id.




                                       4
                   STATE v. RANDLES
                   Decision of the Court

                      CONCLUSION

¶17   We affirm.




                   AMY M. WOOD • Clerk of the Court
                   FILED: AA




                                5